Exhibit 10.5

 



Final Version

 

EXHIBIT K

to

Merger Agreement

 

FORM OF

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

 

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of [●], 2018 by [●], an individual residing in [●]
(the “Subject Party”), in favor of and for the benefit of Bison Capital
Acquisition Corp., a British Virgin Islands company, which, prior to the
consummation of the transactions contemplated by the Merger Agreement (as
defined below), will domesticate as a Delaware corporation and, immediately
after the consummation of the transactions contemplated by the Merger Agreement
will be known as “Xynomic Pharmaceuticals Holdings, Inc.”(“Parent”), Xynomic
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and each of
Parent’s and the Company’s respective present and future successors and direct
and indirect Subsidiaries (collectively with Parent and the Company, the
“Covered Parties”). Any capitalized term used, but not defined, in this
Agreement will have the meaning ascribed to such term in the Merger Agreement
(as defined below).

 

WHEREAS, on September [●], 2018, Parent, the Company, Bison Capital Merger Sub
Inc., a Delaware corporation and wholly owned subsidiary of Parent (“Merger
Sub”), and Yinglin Mark Xu, an individual residing in Shanghai, China, solely in
his capacity as the representative for the Company Stockholders as provided
therein, have entered into an Agreement and Plan of Merger (as amended from time
to time in accordance with the terms thereof, the “Merger Agreement”), pursuant
to which, among other things, on the terms and subject to the conditions set
forth therein, Merger Sub will merge with and into the Company, with the Company
continuing as the surviving entity as a wholly-owned subsidiary of Parent (the
“Merger”), and as a result of which all of the issued and outstanding capital
stock of the Company immediately prior to the consummation of the Merger (the
“Closing”) will no longer be outstanding and will automatically be cancelled and
will cease to exist, in exchange for the Merger Consideration Shares, subject to
the withholding of the Escrow Shares being deposited in the Escrow Account;

 

WHEREAS, the Company is an emerging biopharmaceutical company engaged in the
business of in-licensing, developing and commercializing small molecule oncology
drug candidates inhibiting HDAC, RAF or mTOR in China, US, and rest of the world
(as it is conducted on the Closing Date, the “Business”);

 

WHEREAS, in connection with, and as a condition to the consummation of the
transactions contemplated by the Merger Agreement (the “Transactions”), and to
enable Parent and the Company to secure more fully the benefits of the
Transactions, including the protection and maintenance of the goodwill and
confidential information of the Company and its Subsidiaries, in return for the
consideration in the employment agreement between the Subject Party and Parent
or the Company, Parent has required that the Subject Party enter into this
Agreement;

 



 

 

 

WHEREAS, the Subject Party is entering into this Agreement in order to induce
Parent and Merger Sub to consummate the Transactions, pursuant to which the
Subject Party will directly or indirectly receive a material benefit; and

 

WHEREAS, the Subject Party, as a former and/or current stockholder, director,
officer and/or employee of Company or its Subsidiaries, has contributed to the
value of the Company and has obtained extensive and valuable knowledge and
confidential information concerning the business of the Company and its
Subsidiaries.

 

NOW, THEREFORE, in order to induce Parent to consummate the Transactions, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Subject Party and Parent hereby agree as follows:

 

1. Restriction on Competition.

 

(a) Restriction. The Subject Party hereby agrees that during the period from the
Closing until the later of (i) the three (3) year anniversary of the Closing
Date and (ii) the date on which the Subject Party is no longer a director,
officer, manager, employee or independent contractor of any Covered Party (the
“Termination Date”, and such period from the Closing until the later of clauses
(i) and (ii), the “Restricted Period”), the Subject Party will not, and will
cause its controlled Affiliates not to, without the prior written consent of
Parent (which may be withheld in its sole discretion), anywhere in the United
States of America, People’s Republic of China or in any other markets in which
the Covered Parties are engaged in the Business as of the Closing Date (the
“Territory”), directly or indirectly engage in the Business (other than through
a Covered Party) or own, manage, finance or control, or participate in the
ownership, management, financing or control of, or become engaged or serve as an
officer, director, member, partner, employee, agent, consultant, advisor or
representative of, a business or entity (other than a Covered Party) that
engages in the Business (a “Competitor”). Notwithstanding the foregoing, the
Subject Party and his or her Affiliates may own passive investments of no more
than five percent (5%) of any class of outstanding equity interests in a
Competitor that is publicly traded, so long as the Subject Party and his or her
Affiliates and immediate family members are not involved in the management or
control of such Competitor (“Permitted Ownership”).

 

(b) Acknowledgment. The Subject Party acknowledges and agrees, based upon the
advice of legal counsel and/or the Subject Party’s own education, experience and
training, that (i) the Subject Party possesses knowledge of confidential
information of the Company and the Business, (ii) the Subject Party’s execution
of this Agreement is a material inducement to Parent to consummate the
Transactions and to realize the goodwill of the Company and its Subsidiaries,
for which the Subject Party and/or his or her Affiliates will receive a
substantial direct or indirect financial benefit, and that Parent would not have
entered into the Merger Agreement or consummated the Transactions but for the
Subject Party’s agreements set forth in this Agreement; (iii) it would impair
the goodwill of the Company and its Subsidiaries and reduce the value of the
assets of the Company and its Subsidiaries and cause serious and irreparable
injury if the Subject Party were to use his or her ability and knowledge by
engaging in the Business in competition with a Covered Party, and/or to
otherwise breach the obligations contained herein and that the Covered Parties
would not have an adequate remedy at law because of the unique nature of the
Business, (iv) the Subject Party and his or her controlled Affiliates have no
intention of engaging in the Business during the Restricted Period other than
through Permitted Ownership, (v) the relevant public policy aspects of
restrictive covenants, covenants not to compete and non-solicitation provisions
have been discussed, and every effort has been made to limit the restrictions
placed upon the Subject Party to those that are reasonable and necessary to
protect the Covered Parties’ legitimate interests, (vi) the Covered Parties
conduct and intend to conduct the Business everywhere in the Territory and
compete with other businesses that are or could be located in any part of the
Territory, (vii) the foregoing restrictions on competition are fair and
reasonable in type of prohibited activity, geographic area covered, scope and
duration, (viii) the consideration provided to the Subject Party under this
Agreement and the Merger Agreement is not illusory, and (ix) such provisions do
not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Covered Parties.

 



 2 

 

 

2. No Solicitation; No Disparagement.

 

(a) No Solicitation of Employees and Consultants. The Subject Party agrees that,
during the Restricted Period, the Subject Party and his or her controlled
Affiliates will not, without the prior written consent of Parent (which may be
withheld in its sole discretion), either on its own behalf or on behalf of any
other Person (other than, if applicable, a Covered Party in the performance of
the Subject Party’s duties on behalf of the Covered Parties), directly or
indirectly: (i) hire or engage as an employee, independent contractor,
consultant or otherwise any Covered Personnel (as defined below); (ii) solicit,
induce, knowingly encourage or otherwise knowingly cause (or attempt to do any
of the foregoing) any Covered Personnel to leave the service (whether as an
employee, consultant or independent contractor) of any Covered Party; or (iii)
in any way knowingly interfere with or knowingly attempt to interfere with the
relationship between any Covered Personnel and any Covered Party; provided,
however, the Subject Party will not be deemed to have violated this Section 2(a)
if (A) any Covered Personnel voluntarily and independently solicits an offer of
employment from the Subject Party or his or her controlled Affiliate (or other
Person whom any of them is acting on behalf of) without direct or indirect
solicitation, inducement or encouragement by the Subject Party or his or her
controlled Affiliates, or (B) the Subject Party or his or her controlled
Affiliates solicits (or employs as a result of such solicitation) any Covered
Personnel through general advertisements or solicitation programs conducted by
or on behalf of the Subject Party or his or her controlled Affiliate (or such
other Person whom any of them is acting on behalf of) that are not specifically
targeted at such Covered Personnel or Covered Personnel generally. For purposes
of this Agreement, “Covered Personnel” shall mean any Person who is or was an
employee, consultant or independent contractor of the Covered Parties as of the
Closing Date or during the period from the Closing Date to the Termination Date.

 

(b) Non-Solicitation of Customers and Suppliers. The Subject Party agrees that,
during the Restricted Period, the Subject Party and his or her controlled
Affiliates will not, without the prior written consent of Parent (which may be
withheld in its sole discretion), individually or on behalf of any other Person
(other than, if applicable, a Covered Party in the performance of the Subject
Party’s duties on behalf of the Covered Parties), directly or indirectly: (i)
solicit, induce, knowingly encourage or otherwise knowingly cause (or attempt to
do any of the foregoing) any Covered Customer (as defined below) to (A) cease
being, or not become, a client or customer of any Covered Party with respect to
the Business or (B) reduce the amount of business of such Covered Customer with
any Covered Party, or otherwise alter such business relationship in a manner
adverse to any Covered Party, in either case, with respect to or relating to the
Business; (ii) knowingly interfere with or disrupt (or knowingly attempt to
interfere with or disrupt) the contractual relationship between any Covered
Party and any Covered Customer; (iii) divert any business with any Covered
Customer relating to the Business from a Covered Party; (iv) solicit for
business, provide services to, engage in or do business with, any Covered
Customer for products or services that are part of the Business; or (v)
knowingly interfere with or disrupt (or knowingly attempt to interfere with or
disrupt), any Person that was a vendor, supplier, distributor, agent or other
service provider of a Covered Party as of the Closing, for a purpose competitive
with a Covered Party as it relates to the Business. For purposes of this
Agreement, a “Covered Customer” shall mean any Person who is or was an actual
customer or client (or prospective customer or client with whom a Covered Party
actively marketed or made or taken specific action to make a proposal) of a
Covered Party as of the Closing Date or during the period from the Closing Date
to the Termination Date.

 



 3 

 

 

(c) Non-Disparagement. The Subject Party agrees that from and after the Closing
Date until the end of the Restricted Period, the Subject Party and its
controlled Affiliates will not, directly or indirectly, publish (including
through electronic mail distribution or online social media) any written or oral
statements or remarks (including the distribution of derogatory rumors,
allegations, negative reports or comments) that are disparaging, deleterious or
damaging to the integrity, reputation or good will of one or more Covered
Parties or their respective management, officers, employees, independent
contractors or consultants. Notwithstanding the foregoing, subject to Section 3
below, the provisions of this Section 2(c) shall not restrict the Subject Party
from providing truthful testimony or information as required by Law, in any
filing made with a Governmental Authority or in response to a subpoena or
investigation by a Governmental Authority or in connection with any legal action
involving the Subject Party and any Covered Party.

 

3. Confidentiality. From and after the Closing Date until the date that is three
years after the Closing Date, the Subject Party will, and will direct its
Representatives to, keep confidential and not (except, if applicable, in the
performance of the Subject Party’s duties on behalf of the Covered Parties)
directly or indirectly use, disclose, reveal, publish, transfer or provide
access to, any and all Covered Party Information without the prior written
consent of Parent (which may be withheld in its sole discretion). As used in
this Agreement, “Covered Party Information” means all material and information
relating to the business, affairs and assets of any Covered Party, including
material and information that concerns or relates to such Covered Party’s
bidding and proposal, technical, computer hardware or software, administrative,
management, operational, data processing, financial, marketing, sales, human
resources, business development, planning and/or other business activities,
regardless of whether such material and information is maintained in physical,
electronic, or other form, that is: (A) gathered, compiled, generated, produced
or maintained by such Covered Party through its Representatives, or provided to
such Covered Party by its suppliers, service providers or customers; and (B)
intended and maintained by such Covered Party or its Representatives, suppliers,
service providers or customers to be kept in confidence. The obligations set
forth in this Section 3 will not apply to any Covered Party Information that:
(i) is known or available through other lawful sources not known by the Subject
Party to be bound by a confidentiality agreement with, or other confidentiality
obligation to, any Covered Party; (ii) is or becomes publicly known through no
violation of this Agreement or other non-disclosure obligation of the Subject
Party or any of its Representatives; (iii) is already in the possession of the
Subject Party at the time of disclosure, provided that such information is not
known to the Subject Party to be subject to another confidentiality agreement or
other confidentiality obligation; (iv) is independently developed by or for the
Subject Party or any of its Representatives without derivation from, reference
to or reliance upon, or using in any manner, Covered Party Information or his
affiliation with Parent or the Company and without violating any of the
confidentiality obligations under this Agreement or (v) is required to be
disclosed by applicable law, regulation, stock exchange rule or other market or
reporting system, pursuant to an order of any administrative body or court of
competent jurisdiction, or by other legal, judicial, regulatory or
administrative process (by oral questions, interrogatories, requests for
information or documents in legal proceedings, subpoena, civil investigative
demand or other similar process) (provided that, with respect to this clause
(v), (A) the applicable Covered Party is given reasonable prior written notice,
(B) the Subject Party cooperates (and directs its Representatives to cooperate),
at the Covered Party’s sole cost and expense, with any reasonable request of any
Covered Party to seek to prevent or narrow such disclosure and (C) if after
compliance with clauses (A) and (B) such disclosure is still required, the
Subject Party and its Representatives only disclose such portion of the Covered
Party Information that is expressly required by such order, as it may be
subsequently narrowed). Nothing in this Section 3 shall restrict the Subject
Party from disclosing any information required by law to any tax authority,
without the need to give notice to the Covered Party.

 



 4 

 

 

4. Representations and Warranties. The Subject Party hereby represents and
warrants, to and for the benefit of the Covered Parties as of the date of this
Agreement and as of the Closing Date, that: (a) the Subject Party has full power
and capacity to execute and deliver, and to perform all of the Subject Party’s
obligations under, this Agreement; and (b) neither the execution and delivery of
this Agreement nor the performance of the Subject Party’s obligations hereunder
will result directly or indirectly in a violation or breach of any agreement or
obligation by which the Subject Party is a party or otherwise bound. By entering
into this Agreement, the Subject Party certifies and acknowledges that the
Subject Party has carefully read all of the provisions of this Agreement, and
that the Subject Party voluntarily and knowingly enters into this Agreement.

 

5. Remedies. The covenants and undertakings of the Subject Party contained in
this Agreement relate to matters which are of a special, unique and
extraordinary character and a violation of any of the terms of this Agreement
may cause irreparable injury to the Covered Parties, the amount of which may be
impossible to estimate or determine and which cannot be adequately compensated.
The Subject Party agrees that, in the event of any breach or threatened breach
by the Subject Party of any covenant or obligation contained in this Agreement,
each applicable Covered Party will be entitled to obtain (in addition to, and
not in lieu of, any other remedy at law or in equity or pursuant to the Merger
Agreement or the documents and agreements contemplated thereby that may be
available to the Covered Parties, including monetary damages), and a court of
competent jurisdiction may award, an injunction, restraining order or other
equitable relief restraining or preventing such breach or threatened breach,
without the necessity of proving actual damages or posting bond or security,
which the Subject Party expressly waives. The Subject Party hereby consents to
the award of any of the above remedies to the applicable Covered Party in
connection with any such breach or threatened breach. The Subject Party hereby
acknowledges and agrees that in the event of any breach of this Agreement, any
value attributed or allocated to this Agreement (or any other non-competition
agreement with the Subject Party) under or in connection with the Merger
Agreement shall not be considered a measure of, or a limit on, the damages of
the Covered Parties.

 

6. Survival of Obligations. The expiration of the Restricted Period will not
relieve the Subject Party of any obligation or liability arising from any breach
by the Subject Party of this Agreement during the Restricted Period. Each
Subject Party further agrees that the time period during which the covenants
contained in Section 1 and Section 2 of this Agreement will be effective will be
computed by excluding from such computation any time during which the Subject
Party is in violation of any provision of such Sections.

 



 5 

 

 

7. Miscellaneous.

 

(a) Notices. Except to the extent expressly set forth herein, all notices and
communications hereunder shall be in writing and shall be deemed to be given if
(a) delivered personally, (b) sent by facsimile or email (with affirmative
confirmation of receipt), (c) sent by recognized overnight courier that issues a
receipt or other confirmation of delivery or (d) sent by registered or certified
mail, return receipt requested, postage prepaid to the parties as follows:

 

Notices to Parent:

 

Bison Capital Acquisition Corp.

609-610 21st Century Tower

No. 40 Liangmaqiao Road

Chaoyang District, Beijing 100016, China

Attention: James Jiayuan Tong

Email:       [●]

 

with a copy to (which will not constitute notice):

 

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attention: Arila Zhou

Email: azhou@htflawyers.com

 

Notices to the Subject Party, the address below the Subject Party’s name on the
signature page to this Agreement.

 

(b) Integration and Non-Exclusivity. This Agreement, the Merger Agreement and
the other documents and agreements contemplated hereby and thereby contain the
entire agreement between the Subject Party and the Covered Parties concerning
the subject matter hereof. Notwithstanding the foregoing, the rights and
remedies of the Covered Parties under this Agreement are not exclusive of or
limited by any other rights or remedies which they may have, whether at law, in
equity, by contract or otherwise, all of which will be cumulative (and not
alternative). Without limiting the generality of the foregoing, the rights and
remedies of the Covered Parties, and the obligations and liabilities of the
Subject Party, under this Agreement, are in addition to their respective rights,
remedies, obligations and liabilities (i) under the laws of unfair competition,
misappropriation of trade secrets, or other requirements of statutory or common
law, or any applicable rules and regulations and (ii) otherwise conferred by
contract, including the Merger Agreement and any other written agreement between
the Subject Party and any of the Covered Parties. Nothing in the Merger
Agreement will limit any of the obligations, liabilities, rights or remedies of
the Subject Party or the Covered Parties under this Agreement. If any term or
condition of any other agreement between the Subject Party and any of the
Covered Parties conflicts or is inconsistent with the terms and conditions of
this Agreement, the more restrictive terms will control as to the Subject Party.

 



 6 

 

 

(c) Severability; Reformation. Each provision of this Agreement is separable
from every other provision of this Agreement. If any provision of this Agreement
is found or held to be invalid, illegal or unenforceable, in whole or in part,
by a court of competent jurisdiction, then (i) such provision will be deemed
amended to conform to applicable laws so as to be valid, legal and enforceable
to the fullest possible extent, (ii) the invalidity, illegality or
unenforceability of such provision will not affect the validity, legality or
enforceability of such provision under any other circumstances or in any other
jurisdiction, and (iii) the invalidity, illegality or unenforceability of such
provision will not affect the validity, legality or enforceability of the
remainder of such provision or the validity, legality or enforceability of any
other provision of this Agreement. The Subject Party and the Covered Parties
will substitute for any invalid, illegal or unenforceable provision a suitable
and equitable provision that carries out, so far as may be valid, legal and
enforceable, the intent and purpose of such invalid, illegal or unenforceable
provision. Without limiting the foregoing, if any court of competent
jurisdiction determines that any part hereof is unenforceable because of the
duration, geographic area covered, scope of such provision, or otherwise, such
court will have the power to reduce the duration, geographic area covered or
scope of such provision, as the case may be, and, in its reduced form, such
provision will then be enforceable. The Subject Party will, at a Covered Party’s
request, join such Covered Party in requesting that such court take such action.

 

(d) Amendment; Waiver. This Agreement may not be amended or modified in any
respect, except by a written agreement executed by the Subject Party and Parent
(or their respective permitted successors or assigns). No waiver will be
effective unless it is expressly set forth in a written instrument executed by
the waiving party and any such waiver will have no effect except in the specific
instance in which it is given. Any delay or omission by a party in exercising
its rights under this Agreement, or failure to insist upon strict compliance
with any term, covenant, or condition of this Agreement will not be deemed a
waiver of such term, covenant, condition or right, nor will any waiver or
relinquishment of any right or power under this Agreement at any time or times
be deemed a waiver or relinquishment of such right or power at any other time or
times.

 

(e) Venue and Service of Process. Each party hereby irrevocably submits to the
exclusive jurisdiction of the Court of Chancery of the State of Delaware (or, if
the Court of Chancery of the State of Delaware declines to accept jurisdiction
over a particular matter, any federal court within the State of Delaware, or, if
no federal court in the State of Delaware accepts jurisdiction, any state court
within the State of Delaware) over all claims or causes of action (whether in
contract or tort, in law or in equity, or granted by statute or otherwise) that
may be based upon, arise out of or relate to this Agreement and any other
document or instrument delivered pursuant to this Agreement, or the negotiation,
execution, termination, validity, interpretation, construction, enforcement,
performance or nonperformance of this Agreement or otherwise arising from the
transactions contemplated hereby or the relationship among the parties
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with, or as an
inducement to enter into, this Agreement) (collectively, “Related Claims”), and
each party hereby irrevocably agrees that all Related Claims may be heard and
determined in such courts. Each party hereby irrevocably and unconditionally
waives, to the fullest extent permitted by applicable Law, any objection which
it may now or hereafter have to the laying of venue of any such Related Claim
brought in any such court or any defense of inconvenient forum for the
maintenance of such dispute. Each party agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereby consents to process being served
by any other party in any Related Claim by the delivery of a copy thereof in
accordance with the provisions of Section 7(a) (other than by email) along with
a notification that service of process is being served in conformance with this
Section 7(e). Nothing in this Agreement will affect the right of any party to
serve process in any other manner permitted by law.

 



 7 

 

 

(f) Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware without regard
to principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction.

 

(g) WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION WILL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

(h) Successors and Assigns; Third Party Beneficiaries. This Agreement will be
binding upon the Subject Party and the Subject Party’s estate, successors and
assigns, and will inure to the benefit of the Covered Parties, and their
respective successors and assigns. Each Covered Party may freely assign any or
all of its rights under this Agreement, at any time, in whole or in part, to any
Person which acquires, in one or more transactions, a majority of the equity
securities (whether by equity sale, merger or otherwise) of such Covered Party
or all or substantially all of the assets of such Covered Party and its
Subsidiaries, taken as a whole, without obtaining the consent or approval of the
Subject Party. The Subject Party agrees that the obligations of the Subject
Party under this Agreement are personal and will not be assigned by the Subject
Party. Each of the Covered Parties are express third party beneficiaries of this
Agreement and will be considered parties under and for purposes of this
Agreement.

 

(i) Construction. The Subject Party acknowledges that the Subject Party has been
represented by counsel, or had the opportunity to be represented by counsel of
the Subject Party’s choice. Any rule of construction to the effect that
ambiguities are to be resolved against the drafting party will not be applied in
the construction or interpretation of this Agreement. The headings and
subheadings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. In
this Agreement: (i) the words “include,” “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”; (ii) the definitions contained herein are applicable to the
singular as well as the plural forms of such terms; (iii) whenever required by
the context, any pronoun shall include the corresponding masculine, feminine or
neuter forms, and the singular form of nouns, pronouns and verbs shall include
the plural and vice versa; (iv) the words “herein,” “hereto,” and “hereby” and
other words of similar import shall be deemed in each case to refer to this
Agreement as a whole and not to any particular Section or other subdivision of
this Agreement; (v) the word “if” and other words of similar import when used
herein shall be deemed in each case to be followed by the phrase “and only if”;
(vi) the term “or” means “and/or”; and (vii) any agreement or instrument defined
or referred to herein or in any agreement or instrument that is referred to
herein means such agreement or instrument as from time to time amended, modified
or supplemented, including by waiver or consent and references to all
attachments thereto and instruments incorporated therein.

 



 8 

 

 

(j) Counterparts. This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. A photocopy, faxed, scanned and/or
emailed copy of this Agreement or any signature page to this Agreement, shall
have the same validity and enforceability as an originally signed copy.

 

(k) Effectiveness. This Agreement shall be binding upon the parties hereto upon
the execution and delivery of this Agreement by the parties hereto, but this
Agreement shall only become effective upon the consummation of the Transactions.
In the event that the Merger Agreement is validly terminated in accordance with
its terms prior to the consummation of the Transactions, this Agreement shall
automatically terminate and become null and void, and the parties shall have no
obligations hereunder.

 

[Remainder of Page Intentionally Left Blank]

 



 9 

 



 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Non-Competition and Non-Solicitation Agreement as of the date first written
above.

 

Subject Party:

 

Signature: _________________

 

Print Name:

 

 

Address for Notice:

 

Address:

 



Facsimile Number: ___________

 

Telephone Number: __________

 

Email: _____________________

 

 

[Signature Page to Non-Competition Agreement]



 

 

 

Acknowledged and accepted as of the date first written above:

 

Parent:

 

BISON CAPITAL ACQUISITION CORP.

 

By:                  Name:     Title:    

 

Company:

 

XYNOMIC PHARMACEUTICALS, INC. 

 



By:                  Name:     Title:    

 

 



[Signature Page to Non-Competition Agreement]

 



 

 

 

 

